DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This action is in response to papers filed 3 February 2021 in which claims 1-4, 6-8, 11-16, 20, 24, 93-96 were canceled and claims 97-115 were added. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 3 August 2020, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 97-115 are under prosecution.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	
Claims 97-113 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turner et al (2013/0240359, filed 8 April 2011) in view of Turner (B) (20100331194, published 30 December 2010), Chen (2012/0187963 filed 24 January 2011), Kovacs (2004/0149582, published 5 August 2005) and/or Rothberg et al (2010/0301398, published 2 December 2010).
Regarding Claims 97 and 107, Turner teaches a method of sequencing comprising providing a chip having an array of addressable nanopores in a membrane (e.g. ¶ 66, ¶ 255), the nanopore liked to a polymerase (¶ 255), and adapted to detect a tag released from a tagged nucleotide, the method further comprising  directing the nucleic acid to the nanopore via progression of the polymerase whereby the polymerase incorporates nucleotides complementary to the nucleic acid, releasing the tag which flows through the nanopore and detecting the released tag via the electrode (e.g. Fig. 12-13 and related text, e.g. ¶ 255-257).
Turner teaches the chip comprises at least 500 nanopores but does not specifically teach 500 nanopores/mm2 and teaches the chip is produced using semiconductor CMOS electronic circuitry (e.g. ¶ 96-101). 
Turner is silent regarding nanopore density and does not specifically teach the circuits comprise row by column electronic addressing of the nanopores.
2.
Turner (B) further teaches that providing the nanopores with individual reservoirs provide discrete fluidic regions for each nanopore whereby drive voltages are supplied individually to each discrete reservoir/nanopore (¶ 91-93).
Therefore one of ordinary skill would have reasonably utilized the discrete fluidic regions of Turner (B) with the nanopores of Turner for the expected benefit providing drive voltages individually to each discrete reservoir/nanopore as desired in the art, e.g. Turner (b) (¶ 91-93).
Furthermore, nanopore density and row column addressing circuitry was well-known in the art as taught by Chen, Kovacs and Rothberg. 
Chen teaches an array of nanopores comprising integrated circuitry wherein each nanopore is independently addressed using row and column circuitry (¶ 25-26).
Additionally, Kovacs teaches an array of addressable reaction sites constructed using CMOS techniques and circuitry wherein the sites at a density of 105 to 107/µm2 (¶ 48) and the circuitry individually addresses the sites using row and column electronics for signal processing (e.g. ¶ 37-42).   Kovacs further teaches the addressable electronics provides precise control of each site (¶ 17):


And Rothberg teaches high-density nanopore arrays produced using CMOS technology and addressable using row-column circuitry (e.g. Fig. 75Q and related text). 
One of ordinary skill would have reasonably provided the system of Turner with the well-known row-column electronic circuity of Chen Kovac and/or Rothberg based on the explicit teaching of Turner to utilize CMOS circuitry and further based on the advantages specifically taught by Kovac.
Regarding Claims 98-99, Turner teaches identification of the tag and correlating the tag to nucleotide-specific signal (e.g. ¶ 30, ¶ 257).
Regarding Claim 100, Turner teaches releasing the tag which flows through the nanopore and detecting the released tag via the electrode (e.g. Fig. 12-13 and related text, e.g. ¶ 255-257).
Regarding Claim 101, Turner teaches the method utilizes a computer with software for base calling (¶ 257).
Regarding Claims 102-103, Turner teaches the tag passes adjacent to and upon cleavage passes through the pore (¶ 257).   Turner further teaches charge on the tag can be modified and/or optimized to provide desired mobility to, through and away from the pore (¶ 135).

Regarding Claim 105, Turner teaches membrane resistance of 1KΩ and 1MΩ which are less than 1 GΩ (¶ 213).
Regarding Claim 106, Turner teaches the resistance is measured using opposing electrodes (¶ 255).
Regarding Claim 108, Turner teaches that each individual pore regulates flow through the pore (¶ 205).
Regarding Claim 109, Turner teaches addressable detection of tag flow to and/or through the nanopore (¶ 214, ¶ 217-221, ¶ 255-257).
Regarding Claim 110, Turner teaches addressable electrodes (¶ 214).
Regarding Claim 111, Turner teaches a lipid bi-layer membrane (¶ 255).
Regarding Claim 112, Turner teaches the membrane is disposed to span the hole in the chip i.e. lipid bi-layer compatible surface (¶ 255).
Regarding Claims 113-114, Turner further teaches the method wherein the membrane forms a resistive barrier (¶ 210-214) the tagged nucleotide is disposed within an electrolyte solution, the nanopore is configured to allow ionic current to be driven across the barrier (e.g. ¶ 71-72) and detecting comprising passing ionic current through the nanopore via applied potential, measuring ionic current passing through the nanopore and recording a duration of changes in current blockage caused by the tags and delineating segments of signals relative to distinguishing blockage signals based on signal duration for each nucleotide tag (stationary segments of reduced conductance) and non-cognate nucleotide analog signals (pulses of reduced conductance) and .  




Claims 97-115 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turner et al (2013/0240359, filed 8 April 2011) in view of Turner (B) (20100331194, published 30 December 2010), Chen (2012/0187963 filed 24 January 2011), Kovacs (2004/0149582, published 5 August 2005) and/or Rothberg et al (2010/0301398, published 2 December 2010) as applied to Claim 1 above and further in view of and Winters-Hilt et al (2013/0071837, filed 12 August 2010).
Regarding Claims 97-115, Turner, Chen, Kovacs and Rothberg teach the method of Claims 97-111 and signal analysis of Claims 112-113 as discussed above, wherein signal analysis is provided by computer-driven software (¶ 257) but the reference does not specifically teach the delineation as defined by Claims 114-115.
However, algorithms used to analyze nanopore signals to identify nucleotides were well-known in the art to include Gaussian model, Hidden Markov Model and Posteriori estimation as taught by Winter-Hilt (e.g. ¶ 131-142, ¶ 318-319, ¶ 366).  Winter-Hilt further teaches the signal analysis provides efficient, adaptive and real-time sequencing information (¶ 131):
One advantageous signal processing algorithm for processing this information is an efficient, adaptive, Hidden Markov Model (AHMM) based feature extraction method that has generalized clique and interpolation, implemented on a distributed processing platform for real-time operation. For real-time processing, the AHMM is used for feature 

Therefore one of ordinary skill would have reasonably utilized the well-known signal processing algorithms of Winters-Hilt in the method of Turner based on the advantages taught by Winters-Hilt.

	
	Response to Arguments
	Applicant argues that none Turner, Chen, Kovacs or Rothberg teach the nanopore disposed over a well adjacent to an electrode which forms a part of the well surface as newly claimed.   Applicant further asserts on pages 10-11 of the Response, that the instant invention provides numerous advantages over the prior art e.g. tagged nucleotides are synthesized with neutral charge, while cleaved tags have positive charge, low-noise CMOS electronics, PDMS cap seals the well, capacitive feedback, etc.
	The argument has been considered but is not found sufficient to overcome the new grounds of rejection discussed above. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., nucleotides are synthesized with neutral charge, while cleaved tags have positive charge, low-noise CMOS electronics, PDMS cap seals the well, capacitive feedback) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634